DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 17-20, drawn to direct reduction plants, classified in F27B1/08.
II. Claims 9-16, drawn to a method for a direct reduction process for direct reduced iron, classified in C21B13/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In the instant case the direct reduction plant could be used to reduce iron fines, tailings, or scrap instead of iron ore.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s Representative Christopher Bernard on 6 October 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 9-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 2: 106 and 116
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reformed gas mixture" in line 6.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not disclose a reformed gas mixture earlier in the claim, making unclear which gas mixture is being referred to. Correction is required. Claims 2-8 are rejected due to their dependence on rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fournier et al. (US 20020050097 A1).
Regarding claim 1, Fournier teaches an apparatus for producing reformed gases (Title) where in a first stage 76 a mixture of gaseous hydrocarbon (a gas mixture; [0032, 0053, 0055]) is fed from inlet port 64 and combusted with oxygen from port 68 to CO2 and H2O, raising the temperature of the gas mixture to a temperature of 3500-4500° F (an oxygen injection system… with oxygen; [0055, 0097]). Fournier teaches the gases from the first stage are conveyed to second stage 78 where natural gas is added and the CO2 and H2O are reformed into CO and H2 (a reformer adapted to reform a gas mixture with an increased temperature; [0056]). As gas is fed from the first stage (analogous to an oxygen injection system) to the second stage (analogous to a reformer), Fournier reads on the oxygen injection system adapted to discharge the gas mixture with the increased temperature to the reformer. Fournier teaches the gases are fed to line 56 and to shaft furnace 2 (Fig. 1-2, [0047]) which produces DRI (a direct reduction plant, a shaft furnace adapted to reduce iron ore using the reformed gas mixture; Abstract).
Regarding claim 2, Fournier teaches the first stage 76 comprises a chamber 70 to which the fuel gas is provided via inlet port 64 (an oxygen injection reactor adapted to receive the gas mixture; Fig. 3, [0053]) and a burner 62 which performs the combustion in the first stage (a main oxygen burner… to the main oxygen burner; Fig. 3, [0053, 0055]).
Regarding claim 3, Fournier teaches burner fuels and burner oxygen are mixed and combusted creating a stable oxy-fuel flame and undergo a stoichiometric reaction (wherein the oxygen injection system… stoichiometrically combust oxygen and the fuel; [0055]). Fournier teaches the reaction to be stoichiometric (i.e. all oxygen is consumed) [0055], and no oxygen to be present in the gas fed to the second stage from the first stage (to prevent… over to the reformer; [0056-0057]).
Regarding claim 5, Fournier teaches the temperature of the first stage (analogous to an oxygen injection system) to be 3500-4500° F (1926.667-2482.2222° C) (adapted to increase… at least 700° C … at the reformer).
Regarding claim 6, Fournier teaches a flame sensing device 300 which detects the presence of the flame from the first stage (a flame detection system adapted to monitor a flame of the oxygen injection system; Fig. 3, [0089]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournier as applied to claim 1 above, and further in view of Mori et al. (WO 2014091737 A1, machine translation, original figures).
	Regarding claim 4, Fournier does not teach a nitrogen purge system.
Mori teaches equipment for injecting oxygen from blast furnace tuyere (Title), when a pipe that supplies oxygen to the lance is stopped, CO gas in the blast furnace flows may be mixed into the oxygen pipe and abnormal combustion may occur, and it is necessary to quickly replace oxygen remaining in an oxygen pipe with an inert gas such as nitrogen to remove oxygen (pg. 3 last paragraph – pg. 4 first paragraph). Mori teaches that a nitrogen pipe 8 comprising various valves and a control device is connected to oxygen pipe 7 to perform the purging (nitrogen purge system… during a shutdown process; pg. 11 first paragraph – pg. 12 first paragraph, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a nitrogen pipe to purge oxygen from an oxygen injection system when oxygen flow is stopped as taught by Mori to the first stage of Fournier in order to ensure a CO gas does not backflow into the oxygen inlet port in order to prevent abnormal combustion when oxygen flow is stopped, for example when the shaft furnace is shut down and reforming gas is not needed. Fournier and Mori are analogous as both are directed to oxygen injectors that feed into a chamber containing flammable gas.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournier as applied to claim 1 above, and further in view of Frischbutter et al. (DE 2810043 C2, machine translation).
Regarding claim 7, Fournier teaches an apparatus which burns a stoichiometric amount of fuel and oxygen to create H2O and CO2 [0055], but does not teach an oxygen sensor.
Frischbutter teaches a burner that produces an inert gas by a stoichiometric burning of liquid or gaseous fuel [0044]. Frischbutter teaches the inert gas produced should be substantially oxygen-free and the oxygen content in the combustion chamber is adjusted by varying the fuel supply based off measurements of an oxygen sensor (an oxygen sensor adapted to monitor an oxygen concentration of the gas mixture; [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an oxygen sensor which adjusts the fuel supply and in turn the oxygen content of the burner as taught by Frischbutter to the first stage of Fournier in order to ensure a constant stoichiometric combustion of fuel, minimizing excess oxygen in the produced reducing gas stream and ensuring unwanted oxidation of iron in the shaft furnace due to the presence of oxygen is minimized. Fournier and Frischbutter are analogous as both are directed to burners which burn stoichiometric amounts of fuel and oxygen.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournier as applied to claim 1 above, and further in view of Metius et al. (US 20130312571 A1).
Regarding claim 8, Fournier does not teach a heat exchanger adapted to pre-heat a gas mixture.
Metius teaches a system for reducing iron oxide to metallic iron using coke oven gas and oxygen steelmaking furnace gas (Title), where clean coke oven gas (COG) comprising CO, H2 and CH4 [0003] is fed to a heat exchanger 524 where the gas is preheated by top gas exiting a shaft furnace (Fig. 7, [0054]) then fed to a HOB (hot oxygen burner) 570 where fuel 594 and oxygen 564 are combined (i.e. burned) [0054]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the heat exchanger which preheats a gas stream being fed to the reformer using top gas from a shaft furnace of Metius to the apparatus of Fournier in order to recapture some of the heat energy otherwise wasted by the exiting top gas of the furnace of Fournier, predictably reducing the heating duty of the reformer and the amount of fuel/oxygen that would need to be supplied to achieve the 3500-4500° F temperature of Fournier. Fournier and Metius are analogous as both are directed to apparatuses which produce reforming gas for shaft DRI furnaces.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournier in view of Metius.
Regarding claim 17, Fournier teaches an apparatus for producing reformed gases (Title) where in a first stage 76 a mixture of gaseous hydrocarbon (a gas mixture; [0032, 0053, 0055]) is combusted to CO2 and H2O during mixing with oxygen, raising the temperature of the gas mixture to a temperature of 3500-4500° F (an oxygen injection system… with oxygen; [0055, 0097]). Fournier teaches the gases from the first stage are conveyed to second stage 78 where natural gas is added and the CO2 and H2O are reformed into CO and H2 (a reformer adapted to reform a gas mixture with an increased temperature; [0056]). As gas is fed from the first stage (analogous to an oxygen injection system) to the second stage (analogous to a reformer), Fournier reads on the oxygen injection system adapted to discharge the gas mixture with the increased temperature to the reformer. Fournier teaches the gases are fed to line 56 and to shaft furnace 2 (Fig. 1-2, [0047]) which produces DRI (in preparation for an iron ore reduction process; Abstract).  Fournier does not teach a heat exchanger adapted to pre-heat a gas mixture.
Metius teaches a system for reducing iron oxide to metallic iron using coke oven gas and oxygen steelmaking furnace gas (Title), where clean coke oven gas (COG) comprising CO, H2 and CH4 [0003] is fed to a heat exchanger 524 where the gas is preheated by top gas exiting a shaft furnace (Fig. 7, [0054]) then fed to a HOB (hot oxygen burner) 570 where fuel 594 and oxygen 564 are combined (i.e. burned) [0054]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the heat exchanger which preheats a gas stream being fed to the reformer using top gas from a shaft furnace of Metius to the apparatus of Fournier in order to recapture some of the heat energy otherwise wasted by the exiting top gas of the furnace of Fournier, predictably reducing the heating duty of the reformer and the amount of fuel/oxygen that would need to be supplied to achieve the 3500-4500° F temperature of Fournier. Fournier and Metius are analogous as both are directed to apparatuses which produce reforming gas for shaft DRI furnaces.
	Regarding claim 18, Fournier teaches the first stage 76 comprises a chamber 70 to which the fuel gas is provided via inlet port 64 (an oxygen injection reactor adapted to receive the gas mixture; Fig. 3, [0053]) and a burner 62 which performs the combustion in the first stage (a main oxygen burner… to the main oxygen burner; Fig. 3, [0053, 0055]).
	Regarding claim 19, Fournier teaches the temperature of the first stage (analogous to an oxygen injection system) to be 3500-4500° F (1926.667-2482.2222° C) (adapted to increase… at least 700° C by stoichiometrically combusting oxygen and fuel; [0055, 0097]). 
Regarding claim 20, Fournier teaches a flame sensing device 300 which detects the presence of the flame from the first stage (a monitoring system adapted to monitor a flame of the oxygen injection system; Fig. 3, [0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733